Woods, C. J.,
delivered the opinion of the court.
The appellant was charged, by affidavit before John L. Floore, mayor of the town of Shuqualak, with unlawfully selling intoxicating liquors. He was tried and convicted, and appealed to the circuit court. In the circuit court he filed his motion to quash the affidavit made against him, on the ground that the lower court was without jurisdiction because said mayor and ex officio justice of the peace had never qualified as a justice of the peace by entering into bond in the sum of $2,000 as such justice. Elective justices of the peace are required to give bond. But neither the statute nor any sound reason prescribes the giving of any additional bond by a municipal officer already under bond, as a prerequisite to his discharge of the duties of an ex oficio justice of the peace. The functions of that office are imposed by legislative will upon mayors of cities and towns. They are superimposed upon other functions of like character already possessed, and without regard to the wish of mayoralty incumbents, and the bonds given as mayors are the guaranty of fidelity of the ex officio justice of the peace.
It was error to permit the defendant to be examined about an irrelevant and immaterial matter, but, as it was not hurtful, we cannot reverse because the defendant was allowed to be contradicted by other witnesses on this immaterial point.
*846The third instruction for the state was not erroneous. On its face it would appear to have been directed to the evidence of the state’s witnesses who were sought to be impeached. But if it may be supposed to have embraced the defendant in its general terms, it was still not erroneous. It is not the charge condemned in Buckley's case, 62 Miss., 705, and in Woods' case, 67 Miss., 575. In this third instruction there is no suggestion of the probable falsity of the defendant’s evidence, nor any authorization to the jury to throw it aside as unworthy of belief. Surely, a defendant who offers himself as a witness on his own behalf, does not occupy a position superior to that of other witnesses uncharged with crime. He must be content if placed upon the footing of all other witnesses.

Affirmed.